DETAILED ACTION

Status of Claims
Claims 16-30 is/are pending.
Claims 16-30 is/are rejected.
Claims 1-15 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejections of claims 11-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 10/02/2020 have been withdrawn in view of the Claim Amendments filed 12/03/2020 cancelling claims 1-15.

Claims 16-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 16 is vague and indefinite because the claim fails to provide a clear point of reference for the terms “outermost” and “innermost”.  Does the term “outermost” refer to an exterior surface layer of the multilayer film structure (relative to the non-surface, interior layers of the multilayer film structure), with the term “innermost” referring to the most centrally located non-surface interior layer within the multilayer film structure (e.g., for a film having a structure of ABCDE, the “outermost” layers being A and E, and the “innermost” layer being C)?   Or does the term “outermost” refer to the outward-facing surface side relative to a package or wrapping material, with the term “innermost” referring to the content-facing surface side of the package or wrapping material (e.g., for a film having a structure of ABCDE, the “outermost” layer A being the outside surface of a package formed from the film, with the “innermost” layer E being the inside, content-facing surface of a package formed from the film)?
 	Claims 16-17, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the positions of the .
	Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the positions of the second layer and the fourth layer and the fifth layer and the sixth layer and the seventh layer relative to each other; and the positions of the second layer and the fourth layer and the fifth layer and the sixth layer and the seventh layer relative to the first “outermost” layer and the “innermost” third layer, particularly when the claims fail to provide a clear point of reference for the terms “outermost” and “innermost”. For example, depending on the meaning of the terms “outermost” and “innermost, claims 29-30 could be reasonably interpreted as referring to films having layer arrangements of 1263745, 1673452, 1674523, 1254763, 1245673, etc.
 	Claims 18-26 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Double Patenting
The rejections on the ground of nonstatutory double patenting based on U.S. Patent No. 10,471,688 (KUPSCH ET AL) in the previous Office Action mailed 10/02/2020 have been withdrawn in view of the Claim Amendments filed 12/03/2020. 
 	U.S. Patent No. 10,471,688 (KUPSCH ET AL) requires the presence of an additional ethylene-alkylacrylate copolymer in the claimed adhesive compositions.

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The rejections under pre-AIA  35 U.S.C. 103(a) based on EP 1 049 751 (ZHANG-EP ‘751) in the previous Office Action mailed 10/02/2020 have been withdrawn in view of the Claim Amendments filed 12/03/2020.  
 	ZHANG-EP ‘751 requires the presence of an additional ethylene-vinyl acetate copolymer and/or an additional ethylene-(meth)acrylate copolymer in the disclosed adhesive compositions.
	
Claims 16-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	TSUTSUMI ET AL (US 5,223,311),
	in view of CHANG ET AL (US 2007/0155900),

	and in view of Applicant’s Admissions.
	TSUTSUMI ET AL discloses laminates comprising one or more polymeric layers (e.g., polyesters such as polyethylene terephthalate, polyolefins such as linear low density polyethylene, polyamide, etc.) bonded to (or bonded together via) an adhesive layer, wherein the adhesive layer comprises an adhesive blend composition containing: 10-95 wt% of an ethylene-based copolymer modified with an unsaturated carboxylic acid anhydride (e.g., maleic anhydride, etc.); 5-70 wt% of a flexible resin (e.g., ethylene / alpha-olefin-based rubber, etc.); wherein the adhesive blend composition optionally (i.e., is not required to) contains other components, wherein the optional other components can be additional polyolefins additional polyolefins (e.g., straight chain (i.e., linear) low density polyethylene, etc.). In the modified ethylene-based copolymer, the unsaturated carboxylic acid anhydride groups are present in amounts of 0.01-20 wt% (preferably 5 wt% or less for food packaging applications) based on the amount of the modified ethylene-based copolymer. The adhesive layer is advantageous utilized to bond two or more disparate polymeric layers together (e.g., polyolefin layers with excellent processibility to polyester or polyamide resins with superior gas barrier properties, etc.) to form multilayer film articles.  (entire document, e.g., line 23-34, 47-63, col. 3; line 47-50, col. 5; line 33-64, col. 8; line 20-57, col. 9; line 1-20, 31-50, col. 10; line 62, col. 10 to line 27, col. 11; line 46-63, col. 11; line 27-30, col. 12; etc.)  However, the reference does not specifically discuss the use of olefin block copolymers or film structures with five or more layers.
	CHANG ET AL ‘900 discloses that it is well known in the art to utilize ethylene / alpha-olefin multi-block copolymers as elastomeric components in polyolefin-based blends (e.g., with functionalized polyethylene-based copolymers, etc.) for easier processing and/or to provide 
	WOLF ET AL ‘763 discloses that it is well known in the art to form multilayer films having three or more (most preferably five to nine layers), wherein the multilayer films contain one or more tie layer(s), wherein the one or more tie layer(s) can be present between any two film layers to improve interlayer adhesion and prevent delamination (e.g., between the outer abuse layer and a core layer; and/or on both sides of a core layer; and/or on both sides of a barrier layer; etc. -- for example, but not limited to:


A/C/B/D; 
A/C/B/E/D; A/C/E/B/D; A/E/C/B/D;
A/B/E/C/E/B/D;
A/E/B/E/C/B/E/D; etc.

wherein:
A is a heat-sealable layer (e.g., polyolefins, such as low density 	polyethylene (LDPE), etc.);
B is a core layer (e.g., containing ethylene / alpha-olefin copolymers, etc.);
C is a barrier layer (e.g., polyamide, etc.);
D is an outer abuse layer (e.g., polyester such as polyethylene terephthalate 	(PET), etc.);
E is a tie layer (e.g., containing ethylene / unsaturated acid copolymers,	etc.).



(line 39, col. 3 to line 17, col. 4; line 23, col. 5 to line 16, col. 6; line 37-45, col. 6; line 10-36, col. 8; line 53, col. 8 to line 10, col. 9; line 35-68, col. 9; line 14-63, col. 10; etc.)

	Regarding claims 16-20, 22-24, 27-30, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use known elastomeric ethylene / alpha-olefin block copolymers as disclosed in CHANG ET AL ‘900 as the elastomeric component in the adhesive blend compositions of TSUTSUMI ET AL in order to optimize the flexibility and/or processibility of the adhesive layer for specific uses. 
 	Further regarding claims 16-17, 27-30, one of ordinary skill in the art would have used adhesive blend compositions in accordance to TSUTSUMI ET AL containing elastomeric ethylene / alpha-olefin block copolymers as disclosed in CHANG ET AL ‘900 as the tie layers in known five-layer or seven-layer film structures as suggested by WOLF ET AL ‘763 and Applicant’s Admissions, wherein the tie layers are positioned: between an outer abuse layer and a core layer; between a core layer and a barrier layer; and between a barrier layer and a heat-sealable layer; in order to improve interlayer adhesion in multilayer articles.
	Regarding claim 21, one of ordinary skill in the art would have selected the density of the adhesive blend compositions of TSUTSUMI ET AL depending on the specified performance properties (e.g., strength, stiffness, creep resistance, toughness, etc.) desired for specific end-use applications.
 	Regarding claims 23-24, one of ordinary skill in the art would have selected the relative proportions of functionalized ethylene-based copolymer and flexible resin in the adhesive blend compositions of TSUTSUMI ET AL in order to obtain the combination of adhesive characteristics and flexibility deemed optimal for specific end-use applications.

	Regarding claim 26, one of ordinary skill in the art would have: selected the hardness of the adhesive blend compositions of TSUTSUMI ET AL depending on the stiffness and/or flexibility desired in the overall film for specific packaging applications; and selected the melting point of the adhesive blend compositions of TSUTSUMI ET AL in order to allow for retention of cohesive strength in the tie layers at elevated temperatures (e.g., during cooking, etc.).

*     *     *

Claims 16-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
 	ANSEMS ET AL (US 2010/0029827),
	and in view of WOLF ET AL (US 6,406,763),
	and in view of Applicant’s Admissions.
	ANSEMS ET AL ‘827 discloses a multilayer film comprising at least one polar polymer layer (e.g., polyesters such as polyethylene terephthalate, or polylactic acid, polyamide, etc.) and at least one tie layer directly adjacent to the polar polymer layer, wherein the tie layer composition comprises: a functionalized polyethylene component (e.g., high density polyethylene, etc.) modified with polar functional groups (e.g., preferably maleic anhydride, etc.) and/or an ethylene/alpha-olefin multi-block interpolymer; and an optional polyurethane component which is not required, wherein the tie layer composition can be: an embodiment containing 50 wt% or more functionalized olefin-based polymer; an embodiment containing up 
	WOLF ET AL ‘763 discloses that it is well known in the art to form multilayer films having three or more (most preferably five to nine layers), wherein the multilayer films contain one or more tie layer(s), wherein the one or more tie layer(s) can be present between any two film layers to improve interlayer adhesion and prevent delamination (e.g., between the outer abuse layer and a core layer; and/or on both sides of a core layer; and/or on both sides of a barrier layer; etc. -- for example, but not limited to:

A/C/B/D; 
A/C/B/E/D; A/C/E/B/D; A/E/C/B/D;
A/B/E/C/E/B/D;
A/E/B/E/C/B/E/D; etc.

wherein:
A is a heat-sealable layer (e.g., polyolefins, such as low density 	polyethylene (LDPE), etc.);
B is a core layer (e.g., containing ethylene / alpha-olefin copolymers, etc.);
C is a barrier layer (e.g., polyamide, etc.);
D is an outer abuse layer (e.g., polyester such as polyethylene terephthalate 	(PET), etc.);
E is a tie layer (e.g., containing ethylene / unsaturated acid copolymers,	etc.).



(line 39, col. 3 to line 17, col. 4; line 23, col. 5 to line 16, col. 6; line 37-45, col. 6; line 10-36, col. 8; line 53, col. 8 to line 10, col. 9; line 35-68, col. 9; line 14-63, col. 10; etc.)
  	Applicant admits that seven-layer films having a PET/tie/PE/tie/PA/tie/PE structures are known in the art. (U.S. Published Application 2019/0168494, paragraph 0004).
	Regarding claims 16-24, 27-30, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize tie layer compositions containing 40 wt% or more polyethylene functionalized with polar groups and 50 wt% or more non-functionalized ethylene/alpha-olefin multi-block interpolymer in accordance with ANSEMS ET AL ‘827 as the tie layers in known five-layer or seven-layer film structures as suggested by WOLF ET AL ‘763 and Applicant’s Admissions, wherein the tie layers are positioned: between an outer abuse layer and a core layer; between a core layer and a barrier layer; and between a barrier layer and a heat-sealable layer; in order to improve interlayer adhesion in multilayer articles.
	Regarding claims 23-24, one of ordinary skill in the art would have selected the relative proportions of functionalized ethylene-based copolymer and flexible resin in the tie layer 
	Regarding claim 25, one of ordinary skill in the art would have selected the Vicat softening point of the tie layer compositions of ANSEMS ET AL ‘827 in order to facilitate coating and/or extrusion at relatively low temperatures.
	Regarding claim 26, one of ordinary skill in the art would have: selected the hardness of the adhesive blend compositions of TSUTSUMI ET AL depending on the stiffness and/or flexibility desired in the overall film for specific packaging applications; and selected the melting point of the tie layer compositions of ANSEMS ET AL ‘827 in order to allow for retention of cohesive strength in the tie layers at elevated temperatures (e.g., during cooking, etc.).

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
 	(A) Applicant’s arguments with respect to the rejections under 35 U.S.C. 103(a) based on ZHANG-EP ‘751 in the previous Office Action mailed 10/02/2020 have been fully considered and are persuasive in view of the Claim Amendments filed 12/03/2020. 
 	(B) Applicant argues that TSUTSUMI ET AL fails to disclose a tie layer composition consisting of recited components A) and B) and optionally C).  However, contrary to Applicant’s assertions, TSUTSUMI ET AL discloses adhesive blend compositions containing: 10-95 wt% of an ethylene-based copolymer modified with an unsaturated carboxylic acid anhydride (e.g., maleic anhydride, etc.); 5-70 wt% of a flexible resin (e.g., ethylene / alpha-olefin-based rubber, etc.); wherein the adhesive blend composition optionally (i.e., is not required to) contains other 
 	(C) Applicant’s arguments with respect to the rejections under 35 U.S.C. 103(a) based on ANSEMS ET AL ‘827 in the previous Office Action mailed 10/02/2020 (i.e., regarding the asserted failure of ANSEMS ET AL ‘827 to disclose five-layer and seven-layer films) have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/03/2020.
 	(D) Applicant argues that ANSEMS ET AL ‘827 fails to disclose the recited second composition because the Examples in ANSEM ET AL ‘827 fail to utilize a tie layer containing the recited amounts of components A) and B).  However, the teachings of a reference are not limited solely to the working Examples in said reference.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In the present instance, ANSEMS ET AL ‘827 at least broadly discloses: a tie layer composition embodiment containing 50 wt% or more functionalized olefin-based polymer (paragraph 0490); a tie layer composition embodiment containing up to 40 wt% or more functionalized olefin-based polymer (paragraph 0494); a tie layer composition embodiment containing 50 wt% or more olefin multi-block interpolymer (paragraph 0495); and combination of two or more of the above tie layer embodiments (paragraph 0500).  Therefore, ANSEMS ET AL ‘827 at least reasonably suggests: a tie layer composition containing up to 40 wt% functionalized olefin-based polymer and 50 wt% or more olefin multi-block interpolymer; or a tie layer composition containing 50 wt% functionalized olefin-based polymer and 50 wt% or more olefin multi-block interpolymer.  Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims.
  	(E) Applicant argues that the claimed second layer and fourth layer (and sixth layer, as recited in claim 29) containing the recited second composition provide unexpected results with respect to high melting point, low Shore A hardness, and low Vicat softening point, which in turn provide unexpectedly superior adhesion between the layers of a seven-layer film.  While the but not limited to:
• the amount of first composition in the first layer;
• the amount of polar polymer in the first composition;
• the amount of second composition in the second layer;
• the amount of third composition in the third layer;
• the amount of ethylene-based polymer in the third composition;
• the type of material forming the fourth layer;
• the type of material forming the fifth layer;
• the relative positions of the first, second, third, fourth, and fifth layers in a five-layer film structure;
• the relative positions of the first, second, third, fourth, fifth, sixth, and seventh layers in a seven-layer film structure; etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	TANAKA ET AL (US 6,210,765) disclose multilayer films containing five or more layers and tie layers containing tie layers comprising ethylene / alpha-olefin copolymers modified with maleic anhydride.
 	FORLONI ET AL (US 2007/0031691) disclose multilayer films containing five or more layers and tie layers containing tie layers comprising ethylene / alpha-olefin copolymers modified with anhydride.
 	LISCHEFSKI ET AL (US 2004/0170851) disclose multilayer films containing five or more layers and tie layers containing tie layers comprising ethylene / alpha-olefin copolymers modified with polar groups.
	LEE ET AL (US 2007/0054142) and LEE (US 6,184,298) disclose tie layer compositions containing blends of modified polyethylene and unmodified polyethylene.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 4, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787